DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Overaker US 2004/0267278 discloses a bone anchor cartridge comprising a first and second tube, a first and second spacer, a first and second bone anchor, and a suture line.
However, regarding claim 1, Overaker fails to disclose in combination with the claim language, a third tube defining a proximal end, a distal end, and a third tube central axis, the third tube includes a slot extending from the proximal end of the third tube to the distal end of the third tube; a fourth tube defining a proximal end, a distal end, and fourth tube central axis, the fourth tube including a slot extending from the proximal end of the fourth tube to the distal end of the fourth tube; a third spacer coupled to the third tube and the fourth tube; a fourth spacer coupled to the third tube and the fourth tube, the first second third and fourth spacers defining the suture volume, and the slot of the third tube and the slot of the fourth tube open into the suture volume.
However, regarding claim 8, Overaker fails to disclose in combination with the claim language, a second suture line tied to a proximal end of the second bone anchor and extending through the slot of the second tube into the suture volume, the second suture line comprising a second slip knot defining a second loop and a second tightening line, the second loop disposed within the interior volume of the suture sleeve and looped through the first loop, and the second tightening line extending through the interior volume of the suture sleeve and having a terminal end outside the suture sleeve.
However, regarding claim 12, Overaker fails to disclose in combination with the claim language a first flange defined at the proximal end of the first tube, the first flange defining an aperture aligned with the first tube central axis.
No combination of Overaker and prior art of record or prior art at large serves to rectify the deficiencies of Overaker in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771